DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
	The sequence file submitted 07/30/2021 is in compliance with 37 CFR 1.821.

Information Disclosure Statement
	Information disclosure statements were filed on 07/30/2021 and 10/19/2021.

Election/Restrictions
Applicant's election with traverse of Group I  in the reply filed on 10/29/2021 is acknowledged.  The traversal is on the ground(s) that the claims of Group II merely involve administration of the composition of Group I.  This is not found persuasive because if this were true, applicant would indeed be right. However the claims of Group II involve disease treatment of conditions varying from cellulite to Duchenes  Muscular Dystrophy and would include a search of each and every condition being treated. Further, this would involve a question of enablement in each treatment.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2021.

Specification
The abstract of the disclosure is objected to because it is not descriptive of the claimed invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 comprises various timeframes for sustained release which include days, weeks, and range of days which not only overlap, but would appear to contradict each other. Applicant is advised to resubmit the claim in a coherent form from which one of ordinary skill in the art can determine the range of time for a sustained release effect.

Allowable Subject Matter
Claims 1-15 allowed.
The article by Blessing et al is cited as background technology in its disclosure of the use of relaxin injections in treating shoulder arthofibrosis.

				Correspondence


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617     
caz